Case 1:17-cv-00548-MSM-PAS Document 82-1 Filed 11/20/20 Page 1 of 1 PageID #: 683



                                       Diamant v. UTGR et al
                                         Plaintiff Exhibit list


     1.   Incident report, July 2, 2016
     2.   Twin River Policy no. SEC 700 (ejections)
     3.   Twin River Policy no. Sec 1300 (radio protocol)
     4.   Email Foxwoods-Twin River dated July 1, 2016
     5.   Surveillance photo of Dan Diamant July 2, 2016.
     6.   Fevrier police report
     7.   Anterni police report
     8.   Twin River security report (Captain Kyle)
